                                           MINTZ & GoLD LLP
                                                 ArroRNBYS AT LAW
                                                                              USDC SDNY
STBVBN W. GoLD                                6001'Hnu>AVENUE                 DOCUMENT
STBVBN G. MINrz*
ALANKAr.z                                         25THFLooR                   ELECTRONICALLY FILED
JBFIIIBY D. Pou.Aa*                      NBWYORK, NEW YORK           10016    DOC #:
ELuoTO.SA<Km.                                                                 DATE FILED: 3/12/20
IRA LBB SollIN
STBVBN A. SAMIDE                             Tl!LBPHoNE (212) 696-4848
Soorr A. KLmN                                 FACSIMJLB (212) 696-1231
'I'ERBNCB W. MCCORMlCIC.
RoBnr B. l.Ac:JmNAUBR.                        WMV-rnintmndgt'ld.com
RoGBR L, STAVIS
CIIARLBs A. Ross**
KBv.l:N w. OomuNo
KEVIN M. BROWN                                     APPLICATION GRANTED.
ALBxAmmll H. GARDNBll
HEATH L0RINo
Pl!TBR. Gumotns                                    The initial conference set for April 9, 2020, at 10:30 A.M. is
TlMomY IL WOI.F**                                  adjourned to April 16, 2020, at 10:40 A.M. Pre-conference
ANDREW R. Oom3sMAN                                 materials are due on April 9, 2020.
R.oBINC. hum
RYA.� W. LAWLl!ll*
ADAM D. P.Rmm.ANo                                  Dated: March 12, 2020
MARIA BVA GARCIA*                                         New York, New York
GABRJBLALI'MAN
ABlm! L. LAWRBNCB
ANmlBw B. STBCn.BII.
MICBABLO.MBYERs
CBCBM.COIJ!

•AI.lo ADMrm!P IN Nr!w 1BUBY
**ALao  ADMrm!P IN FtolmA
                                                             March 11, 2020
    ViaECF
    Hon. Loma G. Schofield
    United States District Judge
    United States Courthouse
    40 Foley Square
    New York, NY 10007

              Re:        Nathaniel Garrett Dennison v. Storyful Americas, LLC
                         Docket No. 20-cv-698 (LGS) (S.D.N.Y.)

    Dear Judge Schofield:

           We are writing on behalf of Defendant Storyful Americas, LLC ("Stmyful")
   pursuant to Section I(B)(2) of this Court's Individual Practices to request a brief
   adjournment of the Initial Conference currently scheduled for April 9, 2020. Plaintiff's
   counsel consents to this first request for an adjournment of the Initial Conference. Both
   parties' counsel are available on the following dates for the Initial Conference: April 16,
   2020; April 20, 2020; and April 21, 2020.
